If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


HELEN JORDAN,                                                        FOR PUBLICATION
                                                                     December 10, 2020
               Plaintiff-Appellee,

V                                                                    No. 349641
                                                                     Michigan Compensation Appellate
                                                                     Commission
DEPARTMENT OF HEALTH AND HUMAN                                       LC No. 17-000029
SERVICES, formerly known as DEPARTMENT OF
MENTAL HEALTH,

               Defendant-Appellant.


Before: MARKEY, P.J., and METER and GADOLA, JJ.


METER, J. (dissenting).

        I respectfully dissent from the majority’s conclusion to reverse the MCAC’s determination
that plaintiff’s opioid prescriptions were reasonable and necessary treatments. I write separately
to highlight the highly deferential standard of review in cases involving the MCAC.

        “[J]udicial review of a decision by the MCAC is limited . . . .” Arbuckle v Gen Motors
LLC, 499 Mich 521, 531; 885 NW2d 232 (2016). This Court’s “review begins with the
[commission’s] decision, not the magistrate’s.” Omian v Chrysler Group LLC, 309 Mich App
297, 306; 869 NW2d 625 (2015) (quotation marks and citation omitted; alteration in original).
“Findings of fact made or adopted by the [commission] are conclusive on appeal, absent fraud, if
there is any competent evidence in the record to support them.” Id. (quotation marks and citations
omitted; alteration in original). Here, there was competent evidence to support the MCAC’s
determination that plaintiff’s opioid prescriptions were reasonable and necessary: plaintiff and her
treating doctors testified that she was prescribed opioids on the basis of her 1995 work-related
injury, and that at the time of the prescriptions, opioids were a reasonable and necessary treatment
for pain. Thus, the MCAC’s findings are conclusive on appeal.

       Further, contrary to the majority’s conclusion, the MCAC did not misconstrue or misapply
Staggs. I agree with the majority’s statement that “[t]he principle or proposition that emanated
from Staggs is that treatment provided in response to a work-related injury, if reasonable or


                                                -1-
necessary under the circumstances, can create or give rise to a disability causing loss of wage-
earning capacity that entitles the employee to workers’ compensation benefits, even if the physical
injury alone would not have supported an award of benefits.” However, I disagree that Staggs is
inapplicable to this case. Plaintiff’s doctors originally prescribed the opioids in direct response to
plaintiff’s work-related injuries. Despite the factual distinction between this case and Staggs
regarding the on-going nature of the relevant treatments, plaintiff’s doctors continued to prescribe
opioids as a reasonable and necessary treatment for plaintiff’s work-related injuries. Because
plaintiff’s treatment was provided in response to her work-related injury, and that treatment caused
the loss of her wage-earning capacity, this case falls squarely within Staggs. Therefore, I would
affirm the MCAC’s decision to reverse the magistrate’s determination.



                                                              /s/ Patrick M. Meter




                                                 -2-